Citation Nr: 1707773	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  02-03 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to special monthly pension.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hemorrhoids.

6.  Entitlement to nonservice-connected pension.

7.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine.

8.  Entitlement to an initial disability rating in excess of 20 percent for left upper extremity radiculopathy associated with degenerative arthritis of the cervical spine.

9.  Entitlement to an initial disability rating in excess of 20 percent for right upper extremity radiculopathy associated with degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) from August 1985 to November 1985, from May 1986 to June 1986, in August 1986, and in July 1987, with additional periods of Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, November 2010, and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The matter of the appellant's entitlement to a TDIU was previously before the Board in April 2009 and the matter of his entitlement to both service connection for an acquired psychiatric disorder and a TDIU were before the Board in April 2010, at which time the Board reopened the appellant's claim for service connection and remanded both claims for additional development.  As review of the record indicates that additional development is needed, the Board will not address whether there has been substantial compliance with the Board's remand directives at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2011, February 2011, and March 2011, the appellant submitted multiple claims that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain a medical opinion regarding the likely etiology of the appellant's acquired psychiatric disorder and issue a Statement of the Case (SOC).

Service Connection for an Acquired Psychiatric Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In addition, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2016).  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the appellant did not serve on active duty.  Instead, the entirety of his service was in the National Guard.  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2015); 38 C.F.R. § 3.1(d) (2016).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2016).
ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22)-(24); 38 C.F.R. § 3.6(a).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C.A. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Notably, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).  Here, the evidence of record indicates that the appellant is service-connected for multiple disabilities incurred during his first period of ACDUTRA; thus, the Board finds that he is a "veteran" for this period and the noted presumptions may apply.

In accordance with the Board's April 2010 remand directives, VA provided an examination in September 2011 to determine the likely etiology of the appellant's acquired psychiatric disorder.  The examining psychologist reported that the appellant has paranoid-type schizophrenia that had its onset prior to service.  The Board notes here that a March 1985 entrance examination report indicates that the appellant was psychiatrically normal upon his entrance into his first period of ACDUTRA; thus, he is presumed sound as to that issue.  However, in light of the September 2011 medical opinion, the Board notes that VA must obtain an opinion as to whether there is clear and unmistakable evidence that the appellant has a psychiatric disorder that preexisted service and was not aggravated by such service while on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, review of the record reveals that since the last Supplemental Statement of the Case (SSOC) was issued in January 2013 with regard to the appellant's claims for service connection for an acquired psychiatric disorder and entitlement to a TDIU, pertinent VA treatment records were associated with the claims file that are relevant with regard to these claims.  On remand, these records should be considered in the first instance by the AOJ.  38 U.S.C.A. § 7105(e)(1) (West 2015).

Remaining Issues on Appeal

In addition, in March 2011 and December 2016, the appellant filed timely notices of disagreement with November 2010 and November 2016 rating decisions, requesting the following: service connection for residuals of a TBI, special monthly pension, reopening of a claim for service connection for hemorrhoids, nonservice-connected pension, and increased initial ratings for degenerative arthritis of the cervical spine, left upper extremity radiculopathy, and right upper extremity radiculopathy.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a SOC is needed with regard to these issues.

As the appellant's claim for a TDIU is inextricably intertwined with the claims being remanded, the Board finds that the issue of the appellant's entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the appellant's claimed acquired psychiatric disorder.  All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the clinician and review of the file should be noted in the requested report.
   
   (a) Provide an opinion as to whether the evidence clearly and unmistakably (i.e., it is undebatable) shows that the appellant had a psychiatric disorder when he entered service in August 1985.  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please note that the term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
   
   (b) If the evidence does not clearly and unmistakably show that the appellant has a psychiatric disorder that pre-existed service, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a psychiatric disorder manifested during or is otherwise related to a period of service.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.
   
The reporting clinician must frame the opinion(s) using the terminology noted above, i.e. "clearly and unmistakably," "at least as likely as not," etc.

All opinions must be supported by a complete rationale explaining the reasoning for the findings.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the reviewing clinician should clearly and specifically so state in the examination report, and explain why that is so.

2.  Readjudicate the claims on appeal, undertaking any additional development deemed necessary.  If any of the benefits sought on appeal remain denied, issue the appellant and his representative a Statement of the Case or Supplemental Statement of the Case, and allow for a reasonable period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




